Citation Nr: 0947781	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-02 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent 
for depression, prior to May 18, 2007.

3.  Entitlement to a rating in excess of 50 percent for 
depression, from May 18, 2007.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The Veteran had active military service February 1968 to 
February 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from two RO rating decisions.  

In a January 2006 rating decision, the RO denied service 
connection for PTSD.  In a March 2006 rating decision, the RO 
granted service connection and assigned an initial 30 percent 
rating for depression, effective February 3, 2006.  The 
Veteran filed a notice of disagreement (NOD) with the denial 
of service connection for PTSD and with the rating assigned 
for depression in April 2006.  In an August 2006 rating 
decision, the RO continued the initial 30 percent rating for 
depression, effective February 3, 2006 and confirmed and 
continued the denial of service connection for PTSD.  The RO 
issued a statement of the case (SOC) in January 2007.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in January 2007.  

The Board notes that, in his January 2007 substantive appeal, 
the Veteran requested a Board hearing before a Veterans Law 
Judge  at the RO; however, in a February 2007 statement, the 
Veteran indicated that he no longer wanted a Board hearing 
before the Board.  Hence, the Board hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704 (2009). 

In a November 2007 rating decision, the RO assigned a higher  
rating of 50 percent for depression, effective May 18, 2007.

In November 2007, the RO issued a supplemental statement of 
the case (SSOC) reflecting the continued denial of the 
claims.

As this appeal with respect to depression initially arose 
from a request for a higher initial rating following the 
grant of service connection, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disabilities).  Moreover, although the RO 
granted a higher rating for depression from May 18, 2007, as 
higher ratings for this disability is assignable before and 
after this date, and the Veteran is presumed to seek the 
maximum available benefit, the Board has characterized the 
appeal pertaining to depression as encompassing the last two  
matters set forth on the title page.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished. 

2.  Although the record includes an assessment and diagnosis 
of PTSD, the weight of the competent, probative evidence 
establishes that the Veteran does not meet the diagnostic 
criteria for PTSD.

3.   For the period prior to May 18, 2007, the Veteran's 
depression symptoms  primarily included chronic sleep 
disturbance, nightmares, flashbacks, forgetfulness, anxiety, 
depression, social isolation, anger and irritability; which 
are indicative of occupational and social impairment with 
reduced reliability and productivity. 

4.  Since the February 3, 2006, effective date of the grant 
of service connection, the Veteran's depression symptoms have 
primarily included chronic sleep disturbance, nightmares, 
forgetfulness, flattened affect, depression, social 
isolation, anger and irritability; collectively, these 
symptoms are indicative of no more than occupational and 
social impairment with reduced reliability and productivity.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2009).

2.  Affording the Veteran the benefit of the doubt, the 
criteria for an initial 50 percent rating for depression, 
from February 3, 2006, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.20, 4.130, Diagnostic Code 9434 (2009).

3.  The criteria for a rating in excess of 50 percent for 
depression have not been met at any time since the effective 
date of the grant of service connection.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a May 2006 post-rating letter provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate a claim for service connection and 
also provided notice to the Veteran regarding the information 
and evidence needed to substantiate the claim for a higher 
rating for depression.  This letter also informed the Veteran 
of what information and evidence must be submitted by the 
appellant and what information and evidence would be obtained 
by VA.  The May 2006 letter also provided the Veteran with 
information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  The May 2006 letter also included a request 
that the Veteran send the RO any additional evidence in his 
possession (consistent with Pelegrini and the version of 38 
C.F.R. § 3.159 then in effect).

Here, after the grant of service connection, and the 
Veteran's disagreement with the initial rating assigned for 
depression, the January 2007 SOC letter set forth the 
criteria for higher ratings for mental disorders.  After 
issuance of the above-described notice, and opportunity for 
the Veteran to respond, the November 2007 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA treatment reports and the reports of 
February 2006, May 2006 and May 2007 VA examinations.  Also 
of record and considered in connection with the current 
appeal are various written statements provided by the Veteran 
and by his representative, on his behalf.  No further RO 
action on any of these claims is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

A.  Service Connection

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110; 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

Considering the claim for service connection for PTSD in 
light of the above, the Board finds that the claim must be 
denied on the basis of diagnosis.

Service treatment records are negative for any complaints of 
or treatment for PTSD.  Psychiatric evaluation was normal at 
the time of the Veteran's separation from service. 

In a December 2006 statement, the Veteran relayed that he had 
PTSD as a result of seeing his fellow soldiers being killed 
and blown up from mortar attacks in Vietnam.

In January 2005, the Veteran was screened for PTSD during a 
VA appointment.  The PTSD screening was reported as negative. 

Also in January 2005, a VA treatment provider diagnosed the 
Veteran with dysthymia.  The physician noted that the Veteran 
exhibited some symptoms of PTSD but only in a vague way.

In a June 2005 sleep consultation, a VA physician indicated 
that the Veteran "may have PTSD" and needed to be referred 
for further consultation.

In a February 2006 treatment note, a VA physician diagnosed 
the Veteran with PTSD and depressive mood.

On VA examination in February 2006, the Veteran was diagnosed 
with depressed mood due to general medical conditions.

On VA examination in May 2006, the diagnosis was depression.

On VA examination in May 2007, the diagnosis was depression.  
The examiner concluded that no other mental orders were 
delineated.  The examiner also indicated that the Veteran 
attended PTSD groups even though he did not have PTSD.

In an October 2007 treatment note, the VA physician indicated 
that the Veteran was diagnosed with depressive disorder but 
he identified with those with PTSD.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

As indicated above, the medical evidence of record contains 
conflicting evidence on the question of whether the Veteran 
actually meets the diagnostic criteria for PTSD. 

The Board acknowledges that the February 2006 VA treatment 
record indicates that the Veteran has a diagnosis of PTSD, 
however, such diagnosis is of limited probative value.  Here, 
the medical record that suggests that the Veteran has PTSD 
does not include any rationale for any such diagnosis, to 
include any explanation of how the diagnostic criteria are 
met, which stressor(s) were relied upon as a basis for the 
diagnosis, or discussion of the evidence considered.  In this 
regard, this record does not reflect that the claims file was 
reviewed or that pertinent medical evidence of the Veteran's 
history of treatment was considered.

In addition, while the June 2005 sleep consultant's opinion 
indicates that the Veteran "may have PTSD", the Board finds 
this opinion is speculative at best, and hence, of little 
probative value.  See, e.g., Perman v. Brown, 5 Vet. App. 
237, 241 (1993) and Obert v. Brown, 5 Vet. App. 30 (1993) 
(medical opinion expressed in terms of "may," also implies 
"may or may not" and is too speculative to establish a 
plausible claim).  Moreover, there was no rationale for any 
such diagnosis, to include any explanation of how the 
diagnostic criteria are met, which stressor(s) were relied 
upon as a basis for the diagnosis, or discussion of the 
evidence considered.
 
By contrast, the Board notes that the weight of the medical 
evidence-to include February 2006 and May 2007 opinions-
indicates the Veteran does not meet the diagnostic criteria 
for PTSD.  The opinion by the identified VA examiners, were 
each clearly based upon examination of the Veteran, 
consideration of his complete documented medical and military 
history, to include the claimed in- service stressor, and 
full consideration of the diagnostic criteria  for 
establishing PTSD.  As such, the Board finds that this 
evidence, which  weighs against the claim, is  more probative 
of the fundamental question of whether the Veteran, in fact, 
suffers from service-related PTSD. 

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, the weight 
of the  medical evidence establishes that the Veteran does 
not have the disability for which service connection is 
sought, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 
3 Vet. App. at 225.  In the instant case, the claim for 
service connection for PTSD must be denied because the first 
essential criterion for a grant of service connection-
competent evidence of the claimed disability-has not been 
met.

In addition to the medical evidence, the Board has considered 
the written assertions of the Veteran and his representative; 
however, none of this evidence provides a basis for allowance 
of the claim.  As indicated above, the claim turns on the 
medical matter of current disability (a medical diagnosis), a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran and his representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, they are not competent to render a probative 
(persuasive) opinion on a medical matter-such as whether the 
Veteran currently has PTSD- and their lay assertions in this 
regard have no probative value.  See, e.g., Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, absent any 
credible supporting evidence that the Veteran currently has 
the claimed condition, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  Higher Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126. 

The RO assigned the initial 30 percent and subsequent rating 
for the Veteran's depression under Diagnostic Code 9434.  
However, the actual criteria for evaluating psychiatric 
impairment other than eating disorders are set forth in a 
General Rating Formula.  See 38 C.F.R. § 4.130 (2009).

Pursuant to the General Rating Formula, a 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events). 

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign a rating solely on 
the basis of social impairment.  38 C.F.R. § 4.126.

The Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV) contains a Global Assessment of Functioning (GAF) scale.  
The scores ranging between zero and 100 represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a) (2009).

1.  Period prior to May 18, 2007

Considering the pertinent evidence in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that an initial 50 percent but no higher rating 
for depression is warranted, effective February 3, 2006. 

An October 2005 treatment note indicates that the Veteran's 
last GAF score was a 46 in September 2005.

On VA examination in February 2006, the Veteran presented 
with symptoms of insomnia, depressed mood, weight gain, 
diminished interest or pleasure in activities, loss of 
energy, feelings of worthlessness and diminished ability to 
think or concentrate.  The Veteran reported that he was 
married and had a good relationship with his two sons.  On 
examination, the Veteran's thought processes were a bit 
perserverative for negative consequences.  His mood was sad 
and despairing.  As far as suicidal ideation, the Veteran 
reported that 5 years ago he took out his gun and stared at 
it for a while.  The Veteran had no difficulty managing his 
hygiene.  The examiner noted that the Veteran was suffering 
from depressed mood due to general medical condition arising 
from his sexual dysfunction secondary to diabetes mellitus 
type II.  His conditions included social isolation, 
restricted or unsatisfactory lifestyle due to sleep 
difficulties and lack of sexual functioning.  The examiner 
assigned a GAF score of 52.

A March 2006 treatment note indicates that the Veteran's last 
GAF score was a 50 in February 2006.

On VA examination in May 2006, the examiner noted that the 
Veteran's functional impairment was significant.  He had very 
limited activity, he spent most of his time at home and he 
had problems relating to his wife.  The Veteran reported 
difficulty sleeping, having nightmares, being forgetful and 
feeling depressed.  He reported being retired for the past 5 
years as a result of his mental condition.  The examiner 
indicated that the Veteran was clearly not employable at this 
time due to his diabetes and depression.  The Veteran 
reported a significantly disturbed relationship with his wife 
due to his sexual dysfunction.  The Veteran had a positive 
relationship with his two sons.  The examiner reported that 
the Veteran's depression had significant psychosocial 
consequences as he spent less time with his friends and had 
significant difficulties with his wife.  The examiner 
assigned a GAF score of 52.


Collectively, the pertinent evidence reflects that, during 
the period prior to May 18, 2007, the Veteran's psychiatric 
symptomatology included chronic sleep disturbance, 
nightmares, flashbacks, forgetfulness, flattened affect, 
anxiety, depression, social isolation, anger and 
irritability.  These symptoms are suggestive of occupational 
and social impairment with reduced reliability and 
productivity.  

In reaching the decision to award an initial 50 percent 
rating for the Veteran's depression, effective February 3, 
2006, the Board has considered the rating criteria in the 
General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has not required the presence 
of a specified quantity of symptoms in the rating schedule to 
warrant the assigned rating for depression.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Here, the Board finds 
that the type, extent and severity of the Veteran's actual 
psychiatric symptoms reported and/or shown are suggestive of 
occupational and social impairment with reduced reliability 
and productivity; the level of impairment contemplated in the 
next higher, 50 percent, rating.

The Board emphasizes, however, that at no point prior to May 
18, 2007 did the Veteran's psychiatric symptomatology meet 
the criteria for a rating in excess of 50 percent.  In this 
regard, the medical evidence does not show the that the 
Veteran had  obsessional rituals, speech intermittently 
illogical, obscure, or irrelevant, near-continuous panic 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation, and inability to establish and 
maintain effective relationships, or other symptoms that are 
characteristic of a 70 percent rating.  

Although there is some evidence of impairment in mood (which 
was described as depressed, sad and despairing) and in family 
relations (as the Veteran indicated that he did not have a 
good relationship with his wife due to his sexual 
dysfunction), deficiencies in the areas of judgment and 
thinking have not been demonstrated.  The Veteran also 
reported no obsessions, and his speech was essentially 
unimpaired during VA examination and was spontaneous and 
coherent during VA treatment.  The Board has considered the 
fact that on VA examination in February 2006, the Veteran 
reported that 5 years ago he took out his gun and stared at 
it for a while.  However, at no point has  actual suicidal 
ideation been reported.  Further, the medical evidence during 
the period in question does not reflect near-continuous panic 
or depression affecting the ability to function 
independently, appropriately, or effectively, or neglect of 
personal appearance and hygiene.  

As such, the medical  evidence does not demonstrate that the 
Veteran has symptoms of depression which more nearly 
approximate the criteria for a 70 percent rating. 

As for the assigned GAFs, the Board notes, as indicated in 
the factual summary above, VA treatment in October 2005 
reflects an estimated score of 46 and the February 2006 and 
May 2006 VA examiners assigned a score of 52.  According to 
the DSM-IV, GAF scores ranging from 41 to 50 are indicative 
of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  GAF scores ranging 
between 51 and 60 are indicative of moderate symptoms (such 
as flat affect and circumstantial speech, and occasional 
panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

The Board notes that while a GAF score of 46 could, 
conceivably, be indicative of even greater impairment, here, 
the Veteran simply is not shown to manifest any of the 
symptoms indicative of impairment in the more severe, 41 to 
50 range, such as suicidal ideation, severe obsessional 
rituals, or frequent shoplifting.  The Board reiterates that 
the actual symptoms shown, and not merely assigned GAF 
scores, provides the basis for the disability rating. 

The aforementioned discussion makes clear that, since the 
effective date of the grant of service connection for the 
disability, the Veteran's depression symptomatology has 
resulted in a disability picture that more nearly 
approximates the level of occupational and social impairment 
contemplated for a 50 percent rating under the applicable 
rating criteria.  As the criteria for the next higher, 70 
percent, rating for depression have not been met, it 
logically follows that the criteria for the maximum 100 
percent rating likewise have not been met. 

In light of all the foregoing, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board finds that 
the criteria for an initial 50 percent, but no higher, rating 
for depression prior to May 17, 2008 have been met. 

2.  Period from May 18, 2007

After a careful review of the pertinent medical evidence in 
light of the above-noted criteria, the Board finds that, 
since May 18, 2007, the symptoms associated with the 
Veteran's depression have continued to be consistent with the 
criteria for no more than the assigned 50 percent rating. 

On VA examination in May 2007, the Veteran reported that he 
was depressed, tended to withdraw to his basement, tended to 
ignore grooming habits and had suicidal thoughts within the 
last month.  He had no friends and had stopped doing most 
enjoyable things.  His mood had been irritable and short 
tempered.  The Veteran was socially isolated but there did 
not appear to be any impairment of thought process or 
inappropriate behavior.  The Veteran was capable of 
maintaining activities of daily living on a regular basis.  
On examination he did appear to be slowed down in his overall 
demeanor and function.  He was in good reality contact and 
oriented in all 3 spheres.  He spoke in a clear, coherent and 
goal directed manner.  There were no delusions or 
hallucinations in his thought content and no active suicidal 
or homicidal ideations at present.  General reasoning and 
judgment were in tact and his memory was fair.  His affect 
was somewhat flattened and depressed.  The examiner assigned 
a GAF of 50, which he noted was indicative of serious 
symptomatology.

In this case, the competent medical evidence collectively 
reflects that the Veteran's depression since May 18, 2007 has 
been characterized, primarily, by nightmares, sleep 
disturbance, social isolation, depression, withdrawal and 
anger.  The Board finds that these symptoms are more nearly 
approximate occupational and social impairment with reduced 
reliability and productivity due to certain symptoms, the 
level of impairment contemplated in the currently assigned 50 
percent disability rating. 

At no point since the grant of service connection has the 
Veteran's depression symptomatology met the criteria for a 
rating in excess of 50 percent.  As noted above, an 
assignment of a 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  However, the Veteran has not been found 
to have intermittent suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; impaired 
impulse control; spatial disorientation; or other symptoms 
that are characteristic of a 70 percent rating. While the 
Veteran had some suicidal thoughts the past month, on 
examination there was no active suicidal ideation.  

Records pertinent to this time frame indicate that even 
though the Veteran and his wife had problems in more recent 
years, he was still married and had a good relationship with 
his 2 children; this is indicative of an ability to be able 
to be around other people, even if to a limited degree.  In 
addition, the Veteran's general reasoning and judgment were 
in tact and his memory was fair to both recent and remote 
events.  He also was oriented in all spheres and had good 
reality contact with no delusions or hallucinations in his 
thought content.  Moreover, as noted by the May 2007 
examiner, the Veteran was capable of maintaining activities 
of daily living on a regular basis.  As such, the psychiatric 
symptoms shown do not support the assignment of a 70 percent 
rating.

Although the GAF score of 50 assigned at the May 2007 VA 
examination is indicative of some serious symptoms such a 
frequent shoplifting or any serious impairment on social 
functioning, the objective evidence does not reflect 
occupational and social impairment with deficiencies in most 
areas, such as family relations, judgment, thinking, or mood.  
Thus, the Board finds that the evidence is indicative of no 
greater impairment than that contemplated by a 50 percent 
rating.  See 38 C.F.R. § 4.7.  As the criteria for the next 
higher, 70 percent, rating have not been met during this 
period, it logically follows that the criteria for higher 
rating of 100 percent likewise are not met during this time 
frame. 

Thus, the Board finds that, since May 17, 2008, the Veteran's 
depression symptomatology has more nearly approximated the 
criteria for the 50 percent rather than a 70 percent rating 
for the period.

C. Conclusion

For all the foregoing reasons, the Board concludes that, 
while a 50 percent rating for depression is warranted for the 
period prior to May 18, 2007, no higher rating is warranted 
before or since that date.  The Board has applied the 
benefit-of-the doubt doctrine in reaching the decision to 
award an initial 50 percent rating, but finds that the 
preponderance of the evidence is against assignment of any 
higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 

ORDER

Service connection for PTSD is denied. 

An initial 50 percent rating, for depression, effective 
February 3, 2006, is granted, subject to the legal authority 
governing the payment of VA compensation.

A rating in excess of 50 percent for depression is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


